HOLLOWAY, Circuit Judge,
concurring specially:
I agree with the reversal and remand of this case. This separate statement is made merely to say that while I agree fully with that disposition and most of the majority opinion, my own conviction remains as it was stated in my separate opinion, concurring and dissenting, in Crane v. Intermountain Health Care, Inc., 637 F.2d 715, 727 (10th Cir.), as to the holding of McLain v. Real Estate Board of New Orleans, Inc., 444 U.S. 232, 100 .S.Ct. 502, 62 L.Ed.2d 441.
As there explained, I do not construe McLain as did the en banc opinion in our Crane case. For this reason, I would not focus on the defendants’ “challenged activity” — apparently confined to the allegedly unlawful conduct — as the majority opinion here does and as the Crane opinion did in connection with the jurisdictional showing required. Rather, I would focus on the “defendants’ activity,” as the Supreme Court did explicitly in McLain, 444 U.S. at 242, 100 S.Ct. at 509, thus considering whether such activity is itself in interstate commerce or, if local in nature, whether “defendants’ activity” has “an effect on some other appreciable activity demonstrably in interstate commerce,” 444 U.S. at 242, 100 S.Ct. at 509, and not requiring a jurisdictional “showing that the unlawful conduct itself had an effect on interstate commerce,” id. at 243, 100 S.Ct. at 509 — a test explicitly rejected by the Supreme Court.
Nevertheless, while I wish to state these views clearly, I fully agree that the complaint should not have been dismissed here and realize that the majority opinion does follow and apply our en banc Crane opinion accurately.